Title: To Alexander Hamilton from James McHenry, 14 March 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department, 14 March 1800.
          
          I transmit a Letter from a Soldier at Fort Sumner soliciting his Discharge from the Service. You will be pleased to take such Order upon it, as it may require.
          I have the Honour to be Sir, Your most obedt Servt.
          
            James McHenry
          
          Maj. Genl Alexander Hamilton.
        